COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 IN RE:                                                             No. 08-18-00135-CV
                                                  §
 CEMEX CONSTRUCTION                                           AN ORIGINAL PROCEEDING
 MATERIALS PACIFIC SOUTH,                         §
 L.L.C.,                                                             IN MANDAMUS
                                                  §
 RELATOR.
                                                  §

                                 MEMORANDUM OPINION

       Relator, CEMEX Construction Materials Pacific South, L.L.C., has filed a mandamus

petition against the Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County,

Texas. CEMEX is challenging Respondent’s order requiring it to produce what it contends are

privileged communications between CEMEX’s corporate counsel and CEMEX employees. The

Court stayed the discovery order pending resolution of this original proceeding. The petition for

writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must generally meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). A trial court abuses its discretion when

it acts arbitrarily, capriciously, and without reference to guiding principles. In re Green, 527
S.W.3d 277, 278-79 (Tex.App.—El Paso 2016, orig. proceeding); In re Mid-Century Insurance

Company of Texas, 426 S.W.3d 169, 178 (Tex.App.—Houston [1st Dist.] 2012, orig. proceeding).
Second, the relator must establish it does not have an adequate remedy by appeal. In re Prudential,
148 S.W.3d at 135-36. Mandamus relief is available when the trial court erroneously orders the

disclosure of privileged information because appeal does not provide an adequate remedy. See In

re Christus Santa Rosa Health System, 492 S.W.3d 276, 279 (Tex. 2016); In re E.I. DuPont de

Nemours & Company, 136 S.W.3d 218, 223 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 843

(Tex. 1992).

       After reviewing the mandamus petition and its attachments, the in camera documents, and

the response submitted by the real parties in interest, we conclude that CEMEX has failed to show

it is entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.



January 25, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-